Case 1:88-cv-02406-FAM Document 670 Entered on FLSD Docket 12/14/2018 Page 1 of 19




                             UNITED STATES DISTRICT COURT FOR THE
                                 SOUTHERN DISTRICT OF FLORIDA
                                         Miami Division

                                   Case No. 88-2406-CIV-MORENO

       MICHAEL POTTINGER, PETER CARTER
       BERRY YOUNG, CAROLE PATMAN, and
       DAVID PEERY,

              Plaintiffs,

       vs.

       CITY OF MIAMI,

              Defendant.
                                                /


        PLAINTIFFS’ RESPONSE TO THE CITY OF MIAMI’S PROPOSED FINDINGS OF
             FACT AND CONCLUSIONS OF LAW ON THE CITY’S MOTION FOR
        TERMINATION, OR, ALTERNATIVELY, MODIFICATION OF THE POTTINGER
                                CONSENT DECREE

             Plaintiffs, by and through undersigned counsel, hereby respond to the City’s Proposed

   Findings of Fact and Conclusions of Law (DE 664).1

                              Factual Background and Procedural History

             The City’s description of the history of the complaint, litigation, and Consent Decree at

   pages 3-5 of its Proposed Findings is seriously deficient. The City’s assertion at page 3 that prior



   1
     The City filed these Proposed Findings of Fact and Conclusions of Law solely in relation to its
   Motion for Termination, DE 566. The Court’s clear instructions were that each party would submit
   two proposed findings and conclusions (one for each motion) and then each side would respond to
   each. Oct. 25 Tr. 112:23-25 to 113:1-12. Since the City did not file proposed findings of fact and
   conclusions of law on Plaintiffs’ Motion to Enforce the Pottinger Consent Decree and to Hold the
   City in Contempt, DE 568, Plaintiffs are unable to respond to any argument raised with respect to
   that Motion. Thus, to the extent that the City’s forthcoming Response raises new issues or
   arguments, Plaintiffs reserve the right to respond, and may seek the Court’s permission to file an
   additional response limited to those issues.

                                                     1
Case 1:88-cv-02406-FAM Document 670 Entered on FLSD Docket 12/14/2018 Page 2 of 19



   to the filing of the complaint, City police “would view a homeless individual as would any other

   individual that they encountered committing violation in public” directly conflicts with what this

   Court found. On the contrary, as Judge Atkins held in 1990, the police and other City employees

   would conduct sweeps specifically targeted at homeless individuals in which they seized those

   individuals’ belongings and destroyed them – conduct Judge Atkins called “innately offensive and

   repulsive” as he ordered the City to cease such activities. Order on Plaintiffs’ Second Application

   for Preliminary Injunction, No. 8-2406-CIV-ATKINS, at 2 (April 26, 1990). Further, the City’s

   account omits the fact that in 1991 the Court held the City in contempt for the City’s police

   harassment of homeless individuals and its destruction of their property, in violation of the Court’s

   1990 order. Order Finding City of Miami in Civil Contempt of Court’s April 26, 1990 Order and

   Providing Further Injunctive Relief, No. 8-2406-CIV-ATKINS, at 23-24 (March 18, 1991). This

   Court’s holding in 1992 – that the City had a “pattern and practice of arresting homeless people

   for the purpose of driving them from public areas,” and had “fail[ed] to follow its own written

   procedure for handling personal property when seizing or destroying the property of homeless

   individuals,” Pottinger v. City of Miami, 810 F. Supp. 1551, 1554 (S.D. Fla. 1992) – hardly fits

   the City’s claims that prior to the lawsuit it treated those experiencing homelessness like “any other

   individual.”

          The City’s description also omits Judge Atkins’ criticisms of the City for seriously

   misrepresenting the limitations of the Consent Decree to the public. This omission is significant

   because the City has continued to do the same thing today, undercutting its assertion of good faith

   compliance. Plaintiffs’ Proposed Findings, ¶ 99, DE 667 at 37.




                                                     2
Case 1:88-cv-02406-FAM Document 670 Entered on FLSD Docket 12/14/2018 Page 3 of 19



   Progress on the Issue of Homelessness in the City and County

            The City asserts at page 7 that the City Police Department “completely overhauled its

   policies and procedures with respect to the treatment of homeless individuals.” But although the

   City promulgated the Departmental Order on homelessness that was required by the Consent

   Decree, the cited portions of the transcript contain no evidence of this alleged “overhaul.” Chief

   Colina simply testified that City police officers currently have “training as it pertains to the

   homeless.” Sept. 24 Tr. 51:3.

            Similarly, the City’s assertion at pages 7-8 about the drop in the number of homeless

   individuals is incomplete. While the number has fallen since 1988, it has remained relatively

   constant for the last several years, as Plaintiffs explained in their Proposed Findings. DE 667 at

   20-21.

            The City’s assertion at page 8 that a majority of the unsheltered homeless population is

   chronically homeless and is “shelter resistant” is wrong. The only testimony cited for this is from

   Ron Book, the Chair of the Homeless Trust. While Mr. Book, an attorney and lobbyist, has

   experience as Chair, the City offered no evidence that he had studied this issue in detail. In fact,

   the actual counts conducted by the Trust show that only 135 of the 1105 unsheltered individuals –

   by the federal definition that Mr. Book himself cited in his testimony – could be labeled chronically

   homeless, or roughly 12%. Pl. Ex. 578-133B at 16; Sept. 25 Tr. 193:1-5. The Trust’s own numbers

   belie Mr. Book’s claim.

            Similarly, there was no evidence beyond Mr. Book’s unsupported assertion that this

   population is “shelter-resistant,” and in fact the evidence showed the opposite. 2 Despite numerous


   2
    Judge Leifman estimated that forty percent of homeless individuals have serious mental health
   and substance abuse issues, but he did not assert that they are all “shelter resistant.” Oct. 24 Tr.
   21:23-25.

                                                    3
Case 1:88-cv-02406-FAM Document 670 Entered on FLSD Docket 12/14/2018 Page 4 of 19



   opportunities, the City presented no concrete evidence of homeless individuals refusing services,

   or any attempt the City has made to quantify that phenomenon in a way that would indicate an

   actual problem. Although City outreach workers are supposed to complete a Refusal of Services

   form every time someone refuses, Sept. 24 Tr. 262:12-22, the City entered none of those forms in

   evidence. If the City were correct, there would likely be dozens of Refusal forms from the same

   individuals. But there are none. In contrast, there was testimony from homeless services providers

   that there is almost no unsheltered homeless person who would refuse shelter. Oct. 24 Tr. 61:5-

   10; Nov. 1 Tr. 19:7-16. Moreover, Hilda Fernandez, CEO of Camillus House and former Executive

   Director of the Homeless Trust, testified that there were effective ways to deal with homeless

   individuals with severe mental illness (especially through Housing First, Sept. 25 Tr. 86:4 – 87:4,

   87:23-88:5, but also intensive engagement through the Lazarus project, id. 84:3-20), and that more

   arrests or more property destruction would make Camillus House’s work more difficult, id. 88:11

   – 90:3.

             Although the City claims at pages 9-10, 22-23, and 31-34 that there are “protocols” for

   handling the property of homeless people, it is important to note that there are no written policies

   or procedures governing this. Sept. 24 Tr. 261:6-7. Mr. Torres admitted that there were no written

   criteria for determining whether property belongs to a homeless person or is contaminated. Id.

   261:6 – 262:11. He made no mention of any written procedures that generally cover the protection

   of the rights set out in Section VII.F.

             Yet the Consent Decree requires written policies and procedures. It is simply not possible

   in such a large bureaucracy to ensure that these protocols are actually followed when no written

   procedures exist. This is why the City memorializes policies in Standard Operating Procedures or

   Departmental Orders. It is why, in the original litigation, the City argued that it had “written



                                                     4
Case 1:88-cv-02406-FAM Document 670 Entered on FLSD Docket 12/14/2018 Page 5 of 19



   procedure[s] regarding personal property that has been found or seized.” Pottinger, 810 F. Supp.

   at 1570; id. at 1570-73 (finding that notwithstanding the written procedures, the City had a policy

   of seizing and destroying the property of homeless individuals). It is why, as noted in Plaintiffs’

   Proposed Findings of Fact and Conclusions of Law on the City’s Motion to Terminate, the City

   originally asserted it would provide as an exhibit the “City’s storage procedures concerning

   abandoned/seized property belonging to homeless persons,” but later withdrew that exhibit when

   it came time to actually produce it. DE 667 ¶ 86, at 31-32. Not to have written protocols “for taking

   custody of personal property,” or for the procedure for destroying property that recognizably

   belongs to a homeless individual, VII.F, DE 525-1:7, is itself a violation of the Decree.

          Further, these written policies and procedures must be consistent with the Consent Decree.

   The City argues that the simple fact of having procedures is sufficient, on the theory that it is up

   to the City to “balance[e] the interests of the homeless against the interests of the City in

   maintaining sanitary and safe conditions on the streets” (page 33). This cannot be so. The City is

   not automatically in compliance simply by following its own procedures; the procedures must be

   consistent with Section VII.F. The City could not, for example, adopt a protocol that provided that

   any property left on the sidewalks for more than a few minutes will be seized and destroyed as

   “abandoned.” This would violate the requirement that an individualized assessment be made of

   property to determine if it was “organized or packaged together in a way indicating it has not been

   abandoned,” Section VII.F.1, DE 525-1 at 7. Further, they must be consistent with the fundamental

   purpose of the Consent Decree to protect the belongings of those who have no choice but to live

   on the streets. In this regard, any procedure that allowed for the seizure of property that was the

   equivalent to destroying property—expressly prohibited by the Consent Decree—would be in




                                                    5
Case 1:88-cv-02406-FAM Document 670 Entered on FLSD Docket 12/14/2018 Page 6 of 19



   violation of the Consent Decree. Taking property without notice and without a truly functioning

   method of retrieving it amounts to destruction.

          The absence of any written protocols makes it difficult to judge whether the City’s conduct

   reflects a set of procedures that is substantively at odds with the Consent Decree, or a failure to

   follow those procedures, or both. For example, Donald White and Ashley Self testified that they

   saw their belongings on a City truck when they returned to the site where they had left them, and

   asked to have them back, and their requests were refused. Sept. 26 Tr. 43:15- 44:2 (White); Oct.

   24 Tr. 84:9 – 85:22 (Self). Nowhere did the City offer any testimony about a procedure for

   handling such instances. Whether these instances occurred because the City’s procedures never

   allowed return of property that has already been placed on a truck (which would be inconsistent

   with the Consent Decree), or because the City did not follow its own procedures, is impossible to

   tell. Similarly, although the City claimed that it provides advance notice of clean-up operations, it

   did not do so consistently, and did not necessarily show up on the posted dates when it did. See

   infra pages 12-13. Whether these instances reflect a set of procedures that give insufficient

   protection to the Consent Decree’s property protections or a failure to follow them is not possible

   to tell on the evidence the City presented. The City cannot be said to have satisfied its burden of

   showing that it has complied with the Consent Decree under these circumstances.

          In any event, even making the unsupported assumption that the City had adequate

   procedures, the evidence shows that these unwritten procedures were not in fact followed in the

   vast majority of instances. Although David Rosemond testified about this supposed protocol, he

   admitted that he was not physically present when notices were posted, he never personally posted

   a notice, was not present for every cleanup operation, and in fact was only in the field for 30-40%

   of his time. Nov. 1 Tr. 64:14 – 65:20. He also acknowledged that there were no copies kept of



                                                     6
Case 1:88-cv-02406-FAM Document 670 Entered on FLSD Docket 12/14/2018 Page 7 of 19



   the notices that were allegedly posted, and that there was no log or record of any of these notices.

   Id. at 67:1-6. Further, no outreach workers (“green shirts”) testified, and no City witness testified

   that they actually participated in the notice process. And other than two pictures, none of these

   supposed notices are in evidence. Even if they were, they are certainly not having their intended

   effect, as homeless individuals almost never come to claim their property; Sergio Torres testified

   that it only happens less than once a month. Sept. 24 Tr. 264:4-13. And numerous homeless

   witnesses testified that they never saw any such notices. Sept. 26 Tr. 19:20-25-20:1. See Kincaid

   v. City of Fresno, No. 106CV-1445 OWW SMS, 2006 WL 3542732 at *14 (E.D. Cal. Dec. 8,

   2006) (discounting City Manager’s claim that City provides advance notice of sweeps when he

   hadn’t personally seen the notices, homeless witnesses testified they saw no such notices, and the

   notices were not offered in evidence). Thus, there is no basis for the Court to conclude that the

   City has satisfied its burden of establishing good faith compliance when the City has failed to

   introduce the most basic evidence on written procedures to protect “the worldly possessions of a

   vulnerable group in our society.” Lavan v. City of Los Angeles, 693 F.3d 1022, 1033 (9th Cir.

   2012), cert. denied, 570 U.S. 918 (2013).

          Plaintiffs have refuted the City Manager’s claim cited at page 13 that eliminating Pottinger

   would give the City “parity” with other cities, supposedly providing more leverage for discussion,

   at pages 15-16 of Plaintiffs’ Proposed Findings. DE 667. Although the City notes this testimony,

   it does not argue that the Consent Decree should be terminated for this reason.

   The Modification

          The City’s description of the modification events in 2013-2014 at pages 14-15 and 36 is

   inaccurate and incomplete. It states that “there had not been a single complaint or issue with the

   City’s compliance or enforcement of its terms,” but it ignores the complaints the ACLU made to



                                                    7
Case 1:88-cv-02406-FAM Document 670 Entered on FLSD Docket 12/14/2018 Page 8 of 19



   the City regarding violations of the Consent Decree in 2009 and 2014. Plaintiffs’ Proposed

   Findings, ¶ 51, DE 667 at 18. See also Oct. 25 Tr. 69:21 – 70:8 (testimony of David Peery as to

   observation in late 2014 or early 2015 of Green Shirts taking property). It also ignores the City’s

   serious consideration of an anti-camping ordinance within a year of the modification, in 2015,

   which would have virtually outlawed being homeless in public, and to which Plaintiffs objected

   as inconsistent with the Consent Decree. Plaintiffs’ Proposed Findings, ¶ 52, DE 667 at 37. The

   City’s description also omits, among other things, the fact that the parties agreed to strengthen the

   monitoring provisions, now providing the Field Information Cards every 6 months. VIII.15, DE

   525-1:8. Previously, the only way that Plaintiffs could obtain them was through public records act

   requests, which are expensive and time-consuming in practice. The change reflects the importance

   of the Consent Decree’s monitoring.

   Sanitation and Public Health

          The City’s citation, at pages 16 and 23-24, to the Florida Department of Health letter and

   report sent to the City regarding the Overtown area is improper, as that document is not in

   evidence. It should not be the subject of judicial notice, as Plaintiffs will argue more fully in their

   forthcoming Response to the City’s Request to Take Judicial Notice, DE 658. Moreover, the

   regrettable encampment that developed—well after the violations complained of here—was in no

   way caused by the Pottinger agreement, as Judge Leifman testified. Oct. 24 Tr. 27:18-21. In the

   first place, as this Court stated, these issues will arise “with or without the Pottinger agreement.”

   Oct. 24 Tr. 20:4-7, 27. Moreover, as Judge Leifman also testified, although Pottinger was not

   “developed to address mental health and substance abuse issues[,]” it “gave all of us a greater

   sensitivity as to those mental health and substance abuse issues.” Id. at 20:8-17. Finally, the

   ensuing operation to address the situation demonstrates that cleaning an area can in fact be done



                                                     8
Case 1:88-cv-02406-FAM Document 670 Entered on FLSD Docket 12/14/2018 Page 9 of 19



   without running afoul of the Consent Decree. Oct. 25 Tr. 80:7-22. This is in contrast to the earlier

   cleaning operations the City engaged in that area, in which it blatantly violated the Decree. See DE

   666 at12, 66; Oct. 25 Tr. 34:3 -47:12. In short, Plaintiffs do not dispute that the encampment

   required appropriate intervention, but the problems were not caused by Pottinger, and Pottinger

   did not impede the City’s efforts to address it.

                                            Findings of Fact

          The City’s statement at page 17, paragraph 3, that the “chief aim of the settlement

   agreement was the institutional reform of the City of Miami Police Department” is belied by the

   history of the litigation and the terms of the Consent Decree itself.3 The same is true of the claim

   at page 28 that the lawsuit was about the police department, and at page 31 that “the primary goal

   and focus of the Settlement Agreement was the reform of the City of Miami Police Department.”

   The initial litigation was occasioned by massive sweeps in which the police and other City

   employees systematically seized and destroyed homeless individuals’ property. In Section VI.9 the

   City adopts a policy to protect the rights of homeless persons; in so doing Section VI.9 also

   provides that “[a]ny activities by a CITY police officer or other employee of the CITY that are

   contrary to this policy shall cease immediately.” DE 382 at 5. It further calls for disciplinary

   measures against “any CITY employee or other employee of the CITY” who violates the policy.

   Id. And it states that the policy “shall be read by all other CITY employees with responsibilities

   regarding homeless people within 30 days of its issuance.” Id. As the City itself acknowledges,

   Section VII.F has express provisions protecting the property rights of homeless individuals against

   all City employees, not just the police. DE 525-1 at 7-8. It provides that “[t]he CITY” – not just




   3
    Plaintiffs set out the basic purpose of the Consent Decree in their Proposed Findings, ¶¶ 83-89,
   DE 667 at 30-33.
                                                      9
Case 1:88-cv-02406-FAM Document 670 Entered on FLSD Docket 12/14/2018 Page 10 of 19



   the City police – “shall respect the personal property of all homeless people,” and goes on to

   impose specific obligations on all City employees in all contexts.4 In any event, even if the police

   Departmental Order fully implemented the police-related provisions of the Consent Decree (which

   it does not), it does not implement the other provisions regarding the protection of property rights

   against all City employees. Plaintiffs’ Proposed Findings, ¶ 87, DE 667 at 32-33. Further, Mr.

   Torres testified that the Department of Veterans Affairs and Homeless Services considers the

   “written criteria” for determining whether property may be seized as contaminated to be the

   Consent Decree itself. Sept. 24 Tr. 262:1-8. This means that if the Consent Decree is terminated,

   there will be no such criteria.

            The City’s statement at page 19, paragraph 11, that it is “undisputed” that the Departmental

   Order codifies the law enforcement protocol set forth in Section VII is inaccurate. See Plaintiffs’

   Proposed Findings, ¶ 87, DE 667 at 32-33. It is also incomplete in that a key related provision –

   routinely making the FICs available to Plaintiffs’ counsel – is not contained in the Departmental

   Order.

            The City’s proposed finding at page 20, paragraph 16, that the City has a “policy of

   enforcing” the Departmental Order completely ignores the arrests of Chetwyn Archer and Tabitha

   Bass that were captured on video, demonstrating blatant violations of the Consent Decree. Pl. Ex.

   578-38 & 578-37. Rather than respecting the clear terms of the Decree, the officers simply ordered



   4
     The placement of the property provisions within the law enforcement protocol makes drafting
   sense. As Plaintiffs pointed out in their Proposed Findings, ¶ 102, DE 667 at 38, the police role in
   clean-ups is typically central and pervasive (as it was in the clean-ups earlier in 2018 in which
   Plaintiffs’ rights were violated). Cf. In re G-I Holdings, Inc., 755 F.3d 195, 203 (3d. Cir. 2014)
   (“The title of a section cannot contradict or rewrite the plain language of the contractual provisions
   within that section.”); In re TOUSA, Inc. 598 F. Appx. 761, 766 n. 6 (11th Cir. 2015) (unpublished
   opinion) (“longstanding contract interpretation principles make clear that we are not bound by
   the headings and labels created by the drafter, and instead interpret the document as a whole to
   determine the parties' intent.”)
                                                    10
Case 1:88-cv-02406-FAM Document 670 Entered on FLSD Docket 12/14/2018 Page 11 of 19



   these homeless individuals to stand up and put them under arrest for sidewalk obstruction without

   offering shelter.

          The City also ignores the fact that police officers can violate the Departmental Order—and

   hence the Consent Decree—just by threatening an arrest. It would make little sense to prohibit

   arrests without an offer of shelter, but permit officers to order individuals to disperse, implicitly

   on pain of arrest, without the same protection. As explained more fully in Plaintiffs’ Proposed

   Findings at pages 16-18 (DE 666), Plaintiffs offered the testimony of numerous witnesses who

   testified that that is precisely what happened. See, e.g., Sept. 26 Tr. 12, 49:25 – 50:1; Oct. 24 Tr.

   91:16-17; Sept. 26 Tr. 42:15-16. On this record, the Court should not conclude that the City has

   a “policy of enforcing” the Departmental Order.

          Similarly, the City’s claim at page 21, paragraph 20, that the Field Information Cards

   (FICs) demonstrate compliance with the records requirement is also wrong. As explained in

   Plaintiffs’ Proposed Findings, DE 666 at 26, witnesses testified about numerous police interactions

   with homeless people that went undocumented.

   Testimony About Violations of the Consent Decree

          The City is wrong in its assertion at page 24 that only ten homeless individuals witnessed

   the incidents at issue in this case. In fact, eight individuals personally witnessed their own property

   seized by the City (or personally saw it on City trucks and were refused the opportunity to retrieve




                                                     11
Case 1:88-cv-02406-FAM Document 670 Entered on FLSD Docket 12/14/2018 Page 12 of 19



   it), with some also witnessing the City’s seizure of others’ property,5 and eight additional

   individuals personally observed only others’ property seized.6

          Of these fifteen witnesses who saw property violations occur in front of them, eight – not

   two – testified to witnessing police officers’ active involvement in the seizures, and thereby

   testified to the police department’s violations of its own Departmental Order’s Section 10.7.7

   Notably, the police ordered homeless individuals not just to move out of the way during the “clean-

   up” property seizures, but to leave the area entirely and stay away.8

          Four more witnesses testified to police officers’ issuing them “move on” orders without

   offering shelter, violating the Consent Decree and the Departmental Order’s Section 10.6.2.3.9

   And the City omits the Chetwyn Archer and Tabitha Bass arrests, where the City police officers

   failed to offer shelter prior to arresting them for allegedly obstructing the sidewalk, as two more

   blatant Consent Decree and Departmental Order violations. Pl. Ex. 578-38.

          Also contrary to the City’s position at page 25, signs were posted notifying people of

   cleanup operations only in a few instances. Frequently, the police and City workers showed up on



   5
     Halter, Sept 26 Tr. 59:20-64:19; Fluker, Id. at 83:14-23; Cauley, Id. at 89:4-90:12; Wright, Id. at
   113:1-11; Saluki, Id. at 262:10-263:14; White, Id. at 80:18 – 81:13; Self, Oct. 24 Tr. 84:9-85:22;
   Aguilar, Id. at 90:5-18, 92:10-17. In addition, William Starling found his property gone when he
   returned to Peacock Park and City employees told him that it was a policy that he was not allowed
   to claim his items. Sept. 26 Tr. 135:19 – 136: 2.
   6
     Rhodes, Sept. 26 Tr. 14:22-15:7; Donald, Id. at 43:15-44:2; Allen, Id. at 50:7-12, 55:9-24;
   Richardson, Id. at 100:18-101:19; Starling, Id. at 135:10-136:20; Beauford, Id. at 253:14-24; Ruiz,
   Oct. 25 Tr. 18:3-25; Peery, Id at 43:9-46:12.
   7
     Rhodes, Sept. 26 Tr. 12:21-15:17; Donald, Id. at 43:20-44:2; Allen, Id. at 55:9-24; Halter, Id. at
   76:3-18; Fluker, Id. at 83:14-18; Richardson, Id. at 100:18-101:6; Beauford, Id. at 252:14-254:1;
   Ruiz, Oct. 25 Tr. 18:3-25.
   8
     Rhodes, Sept. 26 Tr. 12: (“get out, you can’t stay in this location”); Allen, Id. at 49: 25 – 50: 1
   (“they told us we had to move”); Aguilar, Oct. 24 Tr. 91:16-17 (“He [police officer] said, you’d
   better get out of here before I arrest you, and so I got out of there.”). As Michael Donald testified,
   “it did have the purpose to run everyone off, [it] did a good job.” Sept. 26 Tr. 42: 15-16.
   9
     Chibanguza, Sept. 26 Tr. 96:10-13; Richardson, Id. at 101:24-102:1; Villalonga, Oct. 25 Tr.
   8:25-9:1, 10:14; Houston, Video, Pl. Ex. 578-39.
                                                    12
Case 1:88-cv-02406-FAM Document 670 Entered on FLSD Docket 12/14/2018 Page 13 of 19



   days different from the date posted on the notices. Sept. 26 Tr. 15: 6-11. Despite the City’s repeated

   claims that the homeless were given prior notice of the clean-up operations, their own witness,

   Officer Galvez, who participated in many clean-ups, testified that notices were not given wherever

   they were going to do a clean-up. Sept. 24 Tr. 219:11-12.

          The City’s assertions at pages 25-26 that items were left unattended are likewise wrong

   and unsupported by the evidence. Every homeless person who lost their property testified that

   they had left it in either a backpack, bag, or suitcase and positioned the items out of the way and

   in such a manner that any reasonable person could tell that it was personal property belonging to

   someone living on the street. Police Officer Galvez confirmed that it was routine for homeless

   people to put their property off to the side when they left and that it was common knowledge on

   the street that such belongings were not abandoned, but rather the personal possessions of homeless

   people. Sept. 26 Tr. 226:8-25–227:1-8. Moreover, numerous individuals (including City witness

   Officer Galvez), testified that it was a routine practice among homeless people to ask another

   person to watch their property when they left to go about the business of their day.


                                           Conclusions of Law

   Substantial Compliance

          The City’s assertion at pages 28-30 that it has “done all that is required,” “satisfied,” or

   “complied with” Sections IV, V, VI, VII, and VIII of the Consent Decree is wrong for two basic

   reasons. First, the determination of whether to terminate a consent decree is not done part by part;

   the test is whether the basic purpose of the Consent Decree has been fully achieved. It makes no

   sense to make this determinations section by section, as if a particular section of the Consent

   Decree could be struck if, in isolation, a court determined that it had been complied with. For

   example, Section VII sets out a protocol that Plaintiffs have asserted the City systematically

                                                    13
Case 1:88-cv-02406-FAM Document 670 Entered on FLSD Docket 12/14/2018 Page 14 of 19



   violated earlier in 2018. If the Court so finds, then that would preclude a finding that the basic

   purpose of the Decree has been achieved and the City is unlikely to return to its former ways. That

   in turn would mean that the motion to terminate must be denied, and the training and monitoring

   requirements in Section IV, V, and VIII would remain in effect even if the Court were generally

   satisfied that the City’s performance in training and monitoring were adequate. Second, as

   Plaintiffs point out in their Proposed Findings and Conclusions, the basic purpose of the Consent

   Decree is to put in place a substantive and procedural framework for protecting Plaintiffs’ rights

   more effectively than simple reliance on the constitutional text and the possibility of a lawsuit.

   Proposed Findings and Conclusions, ¶¶ 83-89, DE 667 at 30-33. If there is any part of this

   framework that the City has not separately implemented, then it has not fully implemented and

   achieved the basic purpose of the Consent Decree.

          Equally important, as set out in Plaintiffs Proposed Findings of Fact and Conclusions of

   Law on Plaintiffs’ Motion to Enforce the Pottinger Consent Decree and Hold the City in Contempt,

   DE 666 at 3-22, the City has systematically violated Section VII, and certainly has not complied

   with it. A planned course of “clean-ups” in the course of which City employees seized and

   destroyed Plaintiffs’ IDs, medicines, photographs, clothes and the like is by no stretch of

   imagination “minor and trivial,” as the City asserts. The City is also incorrect in saying it has met

   its burden to show compliance with Section VIII. See Plaintiffs’ Proposed Findings of Fact and

   Conclusions of Law on Plaintiffs’ Motion to Enforce the Pottinger Consent Decree and Hold the

   City in Contempt, ¶ 68, DE 666 at 26.

   Specific Evidence of Police Department Violations

          Contrary to the City’s assertions at pages 30-31, there were not only two Consent Decree

   violations by the police. The police were present for, were an integral component of, and enforced



                                                    14
Case 1:88-cv-02406-FAM Document 670 Entered on FLSD Docket 12/14/2018 Page 15 of 19



   the unlawfully-conducted clean-up operations. See Sept. 26 Tr. 12:21-15:17; 43:20-44:2; 55:9-

   24; 76:3-18; 83:14-18; 100:18-101:6; 252:14-254:1; Oct. 25 Tr. 18:3-25. And the City omits

   mention of the numerous instances of police harassment and illegal “move-along” orders, Sept. 26

   Tr. 96:10-13; 101:24-102:1; Oct. 25 Tr. 8:25-9:1, 10:14; and the arrests of Chetwyn Archer and

   Tabitha Bass. Pl. Ex. 578-38 & 578-37.

   Evidence Regarding Property Seizure and Destruction By Other City Departments

          The City’s assertions at pages 34-36 about the evidence on property seizure are incorrect

   in two major respects. First, the City greatly understates the evidence of personal property seizure.

   The City says at page 34 that “there was non-hearsay testimony as to only seven instances of

   alleged improper seizure of property of homeless individuals.” The correct number is sixteen.

   What the City apparently has done is count only those instances in which witnesses testified that

   they personally observed City employees seize their own property. But there were witnesses who

   testified that they personally observed City employees seize property that the witness knew

   belonged to someone who was homeless. See supra pages 11-12.

          Second, it is important to take account of the context in which the evidence is offered. It is

   the City’s burden to show that it has complied with the Consent Decree in good faith. Relevant to

   determining whether this burden has been met is not only the pattern of consistent first-hand

   witness testimony, but the pattern of others who testified that they stepped away from their

   property and then it was gone when they returned. Plaintiffs’ Proposed Findings of Fact and

   Conclusions of Law on Plaintiffs’ Motion to Enforce, ¶¶ 31-33, DE 666 at 14-15.

          The City attempts to excuse its indiscriminate property seizures at pages 34-35 by claiming

   that the areas from which property was taken presented a sanitation concern. But the City’s

   implication—that the areas were so dirty that legitimate property was mistaken for trash—simply



                                                    15
Case 1:88-cv-02406-FAM Document 670 Entered on FLSD Docket 12/14/2018 Page 16 of 19



   cannot be accepted. Plaintiffs have never maintained that the City cannot clean the streets, but the

   City can do so consistent with Pottinger, a fact demonstrated by the City’s compliant street

   cleaning until the “clean-up” plan orchestrated by City officials began in early 2018.10 The City,

   bowing to political pressure, changed its behavior and committed numerous indiscriminate

   property seizures over a several month period, and then ceased after Plaintiffs complained to the

   Court. This demonstrates precisely why the Consent Decree must remain in place.

          Finally, the City has completely ignored its request for modifications of the Consent

   Decree, and has therefore waived those arguments. And in any event, Plaintiffs have demonstrated

   why those modifications are unnecessary, counterproductive, and unsupported by the evidence.

   Plaintiffs’ Proposed Findings, DE 667 at 24-26, 44-51.

                                              Conclusion

          The City’s Motion for Termination or, Alternatively, Modification of the Pottinger Consent

   Decree should be denied.




   10
     The City’s reference to the opioid encampment that developed in Overtown is irrelevant, since
   it did not develop until well after the spate of violations Plaintiffs have complained of, the
   Department of Health letter is not in evidence, and the City cleaned the encampment without
   running afoul of Pottinger.
                                                   16
Case 1:88-cv-02406-FAM Document 670 Entered on FLSD Docket 12/14/2018 Page 17 of 19




                                                   Respectfully submitted,
   Benjamin S. Waxman, Esq.
   Florida Bar No. 403237                          Anna T. Neill
   Miami ACLU Cooperating Attorney                 Florida Bar No. 100945
   Black, Srebnick, Kornspan & Stumpf, P.A.        Miami ACLU Cooperating Attorney
   201 S. Biscayne Blvd., Suite 1300               Kenny Nachwalter P.A.
   Miami, FL 33131                                 1441 Brickell Avenue, Suite 1100
   (305) 371-6421                                  Miami, FL 33131
   benji@benjaminwaxmanlaw.com                     Tel.: (305) 373-1000
                                                   Fax: (305) 372-1861
   Stephen J. Schnably, Esq.                       aneill@knpa.com
   Admitted Pro Hac Vice                           Arthur J. Rosenberg
   Miami ACLU Cooperating Attorney                 Florida Bar No. 967580
   University of Miami School of Law               601 NE 56th St
   1311 Miller Drive                               Miami, FL 33137-2317
   Coral Gables, FL 33146                          Tel: 786-269-6749
   Tel: 305-284-4817                               tacajr@bellsouth.net
   Fax: 305-284-6619
   schnably@law.miami.edu                          Valerie Jonas, Esq.
                                                   Florida Bar No. 616079
   Dante P. Trevisani
                                                   Miami ACLU Cooperating Attorney
   Florida Bar No. 72912
                                                   Weitzner and Jonas
   Ray Taseff
                                                   1444 Biscayne Blvd Ste 207
   Florida Bar No. 352500
                                                   Miami, FL 33132-1430
   Florida Justice Institute
                                                   Tel: 786-254-7930
   3750 Miami Tower
                                                   Fax: 305-358-0910
   100 SE 2nd St
                                                   valeriejonas77@gmail.com
   Miami, FL 33131-2115
   Tel: 305-358-2081
                                                   Nancy G. Abudu
   Fax: 305-358-0910
                                                   Florida Bar No. 111881
   dtrevisani@floridajusticeinstitute.org
                                                   ACLU Foundation of Florida, Inc.
   rtaseff@floridajusticeinstitute.org
                                                   4343 W. Flagler Street, Suite 400
   Isha Kocchar                                    Miami, FL 33137
   Florida Bar No. 105294                          Tel.: (786) 363-2700
   Miami ACLU Cooperating Attorney                 Fax: (786) 363-1108
   180 North Flamingo Road, Suite 305              nabudu@aclufl.org
   Pembroke Pines, FL 33028
   Tel: (954) 292-5787
   Fax: (954) 620-0042
   isha@kochharlegal.com

                                                          BY:    /s/Dante P. Trevisani
                                                                 Dante P. Trevisani

                                              17
Case 1:88-cv-02406-FAM Document 670 Entered on FLSD Docket 12/14/2018 Page 18 of 19




                                   CERTIFICATE OF SERVICE
          I HEREBY CERTIFY that on this 14th day of December 2018, I electronically filed the

   foregoing document with the Clerk of the Court using CM/ECF. I also certify that the foregoing

   document is being served this day on all counsel of record or pro se parties identified on the

   attached Service List in the manner specified, either via transmission of Notices of Electronic

   Filing generated by CM/ECF or in some other authorized manner for those counsel or parties

   who are not authorized to receive electronically Notices of Electronic Filing.

                                                                BY:    /s/Dante P. Trevisani
                                                                       Dante P. Trevisani

                                           SERVICE LIST
   Victoria Méndez                                      George K. Wysong
   City Attorney                                        Senior Assistant City Attorney
   City of Miami                                        444 SW 2nd Avenue, Suite 945
   444 SW 2nd Avenue, Suite 945                         Miami, FL 33130-1910
   Miami, FL 33130-1910                                 Tel.: (305) 416-1800
   Tel.: (305) 416-1800                                 Fax: (305) 416-1801
   Fax: (305) 416-1801                                  gkwysong@miamigov.com
   VMendez@miamigov.com                                 Douglas A. Harrison
   Kerri L. McNulty                                     Assistant City Attorney
   Senior Appellate Counsel                             444 SW 2nd Avenue, Suite 945
   City of Miami                                        Miami, FL 33130-1910
   444 SW 2nd Avenue, Suite 945                         Tel.: (305) 416-1800
   Miami, FL 33130-1910                                 Fax: (305) 416-1801
   Tel.: (305) 416-1800                                 daharrison@miamigov.com
   Fax: (305) 416-1801                                  J.C. Perez
   klmcnulty@miamigov.com                               Assistant City Attorney
   (Secondary email:                                    444 SW 2nd Avenue, Suite 945
   YIllescas@miamigov.com)                              Miami, FL 33130-1910
   John A. Greco                                        Tel.: (305) 416-1800
   Deputy City Attorney                                 Fax: (305) 416-1801
   444 SW 2nd Avenue, Suite 945                         jcperez@miamigov.com
   Miami, FL 33130-1910
                                                        Carlos Gamez
   Tel.: (305) 416-1800
                                                        444 S 2nd Avenue, Suite 945
   Fax: (305) 416-1801                                  Miami, FL 33130-1910
   jgreco@miamigov.com                                  Tel.: (305) 416-1800

                                                   18
Case 1:88-cv-02406-FAM Document 670 Entered on FLSD Docket 12/14/2018 Page 19 of 19



   Fax: (305) 416-1801                       Thomas E. Scott
   chgamez@miamigov.com                      Cole, Scott & Kissane, P.A.
                                             9150 South Dadeland Boulevard, Suite 1400
                                             Miami, FL 33156
                                             Tel.: (305) 350-5381
                                             Fax: (305) 373-2294
                                             Thomas.scott@csklegal.com

                                             Attorneys for Defendant




                                        19
